 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       UNITED STATES OF AMERICA,
 6
                             Plaintiff,
 7
           v.                                          C20-966 TSZ
 8
       SHEILA BLACKMORE; and WILLIAM                   MINUTE ORDER
 9     KNUDSEN, as personal representative of the
       ESTATE OF WILLIAM BLACKMORE,
10
                             Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13       (1)     Defendant Sheila Blackmore’s unopposed motion to set aside default,
   docket no. 28, is GRANTED. The default entered against defendant Blackmore on
14 December 30, 2020, by Order of the Clerk, docket no. 14, is hereby VACATED.

15         (2)     The deadline for defendant Blackmore to file any responsive pleading or
     motion is July 26, 2021.
16
            (3)   The parties are DIRECTED to file a Joint Status Report by August 9, 2021.
17
            (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 30th day of June, 2021.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Gail Glass
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
